Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/21/2022.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered. 
Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-20 are pending and are presented for examination.  
Claims 1-20 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “wherein a plurality of blades extend radially away from the annular disc, wherein the plurality of blades of the second propulsor are 
Claims 2-20 are also allowable for depending on claim 1. 

Claim 1 recites “an annular disc” such that “wherein an outer surface of the second rotor is mounted to a radially inner surface of an annular disc surrounding the second rotor and the second stator”.  
Specification recites “disc” such that “a fan rotor disc” [0013] and “a fan disc 46” [0029]. Figs.2-3B support this feature. Refer UB publication US 20200070990 A1.  
It appears said “disc” is another way of expression of a cylinder.  It is not very common usage in plain meaning, but it appeared such usage is known in the art of aircraft propulsion system.  As an example, Sinreich (US 20080089786 A1) discloses cylindrical portions 19 and 23 as “disk” (Figs. 2-3, 5).  CLEMEN (US 20110014058 A1) discloses  [0019] Rotary disk 4 (Fig. 5) with a cylindrical portion.  These prior arts failed as claimed. 

Cited reference, Gieras et al (US 20130181562 A1), failed to teach as claimed.  Refer applicant’s argument.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOHN K KIM/Primary Examiner, Art Unit 2834